 1   Charles P. Maher, State Bar No. 124748
     RINCON LAW, LLP
 2   200 California Street, Suite 400
     San Francisco, CA 94111
 3   Telephone No.: 415-840-4199
     Facsimile No.: 415-680-1712
 4   Email: cmaher@rinconlawllp.com

 5   Counsel for Kari Bowyer,
     Trustee in Bankruptcy
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                Case No. 18-50095 MEH
                                                          Chapter 7
12           MICHAEL E. STONE
             dba MICHAEL E. STONE,                        Date: June 25, 2020
13               ATTORNEY AT LAW,                         Time: 10:30 a.m.
                                                          Place: 280 South First Street
14                  Debtor.                                      Hon. M. Elaine Hammond
                                                                 Courtroom 11
15                                                               San Jose, CA 95113

16

17
                    TRUSTEE’S RESPONSE TO NOTICE OF JUDGMENT LIEN
18

19           Kari Bowyer, Chapter 7 Trustee of the estate of the above Debtor, files this statement in
20   connection with the objection of Dai Truong and Sally Kim to the Trustee’s Final Report insofar as
21   it proposes a distribution to Keith Wong.
22           Dai Truong and Sally Kim filed a Notice of Judgment Lien on May 29, 2020. The judgment
23   is against creditor Keith Wong. On June 12, 2020, they filed an objection to the Trustee’s Final
24   Report and applications to compensation. The objection is limited to the proposed distribution to
25   Mr. Wong shown in the final report.
26           The judgment creditors assert that their judgment lien encumbers any distribution to Mr.
27   Wong, and that as lienholders the Wong distribution should be made to them. The Trustee believes
28   the judgment creditors are correct and that the distribution should be made to the judgment creditors,

Case: 18-50095     Doc# 78      Filed: 06/19/20     Entered: 06/19/20 10:06:55        Page 1 of 2        1
 1   not Mr. Wong. It is up to Mr. Wong to successfully persuade the Court that the judgment creditors

 2   are incorrect.

 3          The Trustee is prepared to honor the lien and make the Wong distribution to the judgment

 4   creditors provided the Court authorizes her to do so. Counsel for the Trustee will appear at the

 5   hearing.

 6
     DATED: June 19, 2020                RINCON LAW, LLP
 7

 8
                                         By: /s/Charles P. Maher
 9
                                             Charles P. Maher
10                                           Counsel for Kari Bowyer, Chapter 7 Trustee

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 18-50095        Doc# 78   Filed: 06/19/20   Entered: 06/19/20 10:06:55      Page 2 of 2       2
